Citation Nr: 0900665	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  00-16 251	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for schizophrenia from May 21, 1996, to March 21, 1999.  

2.  Entitlement to an effective date earlier than March 22, 
1999, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran had active military service from June to October 
1978.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
This case has been before the Board previously and has a 
complex procedural history worth mentioning.

In October 2002, the Board remanded this case to the RO to 
schedule the veteran for a videoconference hearing before a 
Veterans Law Judge of the Board.  That hearing was held in 
February 2003.  

In a June 2003 decision the Board denied the claim for an 
effective date earlier than March 22, 1999, for the TDIU.  
The veteran appealed that decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  In a December 2004 
Order, granting a Joint Motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.

The veteran was then scheduled for another Board hearing in 
April 2005, but explained that he was unable to appear for 
the proceeding due to medical and other reasons.  So a brief 
was submitted in lieu of having a formal hearing.  
See 38 C.F.R. § 20.700(b).

The Board remanded the case again in May 2005 for other 
evidentiary development and to give the Appeals Management 
Center (AMC) an opportunity to adjudicate the inextricably 
intertwined issue of entitlement to an effective date earlier 
than October 15, 1997, for the grant of service connection 
for schizophrenia.  That claim was subsequently denied.



In May 2007, however, on appeal, the Board granted the claim 
by assigning an earlier effective date of May 21, 1996, for 
the grant of service connection for the schizophrenia.  The 
Board then remanded the claim for an effective date earlier 
than March 22, 1999, for the TDIU to give the RO/AMC the 
opportunity to evaluate the veteran's schizophrenia during 
the expanded period from May 21, 1996, to March 21, 1999.  In 
a July 2007 decision, the RO assigned a 10 percent rating for 
the veteran's schizophrenia during this period.  He appealed 
that decision.  So the Board must also determine whether he 
is entitled to an initial rating higher than 10 percent for 
his schizophrenia from May 21, 1996, to March 21, 1999.

There is one other preliminary point worth mentioning.  
Records show the veteran again requested a Board hearing back 
in August 2006.  He later clarified that he wanted a 
videoconference hearing in lieu of an in-person hearing at 
the RO.  38 C.F.R. § 20.700(e).  A videoconference hearing 
was scheduled for January 2007, but he did not report for the 
scheduled proceeding.  He has not provided good cause for his 
failure to appear and has not requested to reschedule the 
hearing.  Accordingly, the Board will review his appeal as if 
he withdrew his hearing request.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2008).


FINDINGS OF FACT

1.  On May 21, 1996, the RO received the veteran's petition 
to reopen his previously denied claim for service connection 
for schizophrenia.  

2.  Service connection for schizophrenia was eventually 
established, with an initial 10 percent rating assigned from 
May 21, 1996, to March 21, 1999, and a higher 70 percent 
rating assigned as of March 22, 1999.

3.  Since the May 1996 date of claim (petition to reopen), 
the veteran's schizophrenia has caused total occupational and 
social impairment.  




CONCLUSIONS OF LAW

1.  The criteria are met for a higher 100 percent initial 
schedular rating for the veteran's schizophrenia since May 
21, 1996.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.16(c) (2008); 4.125-4.132, Diagnostic Code 
9203 (since November 7, 1996).

2.  Consequently, the question of whether he is also entitled 
to an effective date earlier than March 22, 1999, for his 
TDIU is now moot, requiring dismissal of this remaining 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Initial Rating Higher 
than 10 Percent for Schizophrenia from May 21, 
1996, to March 22, 1999

The RO granted service connection for schizophrenia, 
assigning an initial 10 percent rating from May 21, 1996, 
until March 21, 1999, and a higher 70 percent rating as of 
March 22, 1999.  The veteran has only appealed the 10 percent 
rating assigned for the initial period from May 21, 1996, 
until March 21, 1999.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  The Board finds, however, that after 
resolving all reasonable doubt in his favor, he is entitled 
to a 100 percent schedular rating for his schizophrenia for 
the entire period since May 21, 1996.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

Prior to November 7, 1996, when the veteran filed his claim, 
psychotic disorders such as schizophrenia were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9203 (prior to November 7, 1996).  

Under these criteria, a 10 percent rating was assigned for 
schizophrenia causing "mild" impairment of social and 
industrial adaptability, while a 30 percent rating 
contemplated situations where schizophrenia caused 
"definite" impairment of social and industrial 
adaptability.  Id.  In VAOPGCPREC 9-93 (Nov. 9, 1993), the VA 
Office of General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  

A 50 percent rating was assigned for schizophrenia resulting 
in "considerable" impairment of social and industrial 
adaptability; a 70 percent rating required "severe" social 
and industrial inadaptability; and a 100 percent rating 
required active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Codes 9203 (prior to November 
7, 1996).  

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  The Board is generally required to 
evaluate the appellant's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations when such criteria change during the course of an 
appeal.  As will be discussed below, however, since the Board 
finds that the veteran's schizophrenia warrants a 100 percent 
rating under the former criteria since the initial grant of 
service connection, a discussion concerning the application 
of the new criteria is unnecessary.  See VAOPGCPREC 3-2000 
(stating the Board may apply the prior regulation to rate the 
veteran's disability for periods both preceding and 
subsequent to the effective date of the regulatory change if 
more favorable to his pending claim).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

After carefully reviewing the record, the Board finds that 
the evidence supports a 100 percent disability rating for the 
veteran's schizophrenia since May 21, 1996, when service 
connection was initially granted.  In particular, the 
evidence now of record (some of which has been obtained since 
the Board's June 2003 decision denying his claim for an 
earlier effective date for his TDIU) confirms he has been 
unable to obtain or retain employment due to his service-
connected schizophrenia since receipt of his May 21, 1996, 
application to reopen his claim.  And on this basis, alone, a 
100 percent disability rating is warranted.  See Johnson v. 
Brown, 7 Vet. App. 95, 97-99 (1994).

Unfortunately, there is a limited amount of medical evidence 
during this period to consider, which does not include a VA 
compensation examination determining the exact nature and 
severity of his service-connected schizophrenia.  
Nevertheless, treatment records from Southern Nevada Adult 
Mental Health Services suggest his schizophrenia was causing 
total social and industrial inadaptability even since 
May 21, 1996, as required for an initial 100 percent rating 
under applicable rating criteria.  These records show he was 
seen in May 1994 for complaints of auditory hallucinations 
due to his schizophrenia.  A mental status examination was 
otherwise normal.  Although the clinician characterized the 
veteran's schizophrenia as moderate, with a fair level of 
functioning, this evaluating clinician nonetheless assigned a 
Global Assessment of Functioning (GAF) score of only 50.  
A GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
Ed.) (DSM-IV), p. 32).  And according to the DSM-IV, a GAF 
score of 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  (Emphasis added).  Since this score indicates an 
inability to work (i.e., total industrial inadaptability), 
this report shows the veteran's schizophrenia met the 
criteria for a higher 100 percent disability rating even at 
the time of his May 1996 claim.  

This report is dated more than one year prior to the May 21, 
1996, effective date of his claim.  See, e.g., Harper v. 
Brown, 10 Vet. App. 125, 126 (1997) (discussing the three 
possible effective dates that may be assigned depending on 
the facts of the case:  (1) if an increase in disability 
occurs after the claim is filed, the date that the increase 
is shown to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Here, this evidence is relevant in rating the veteran's 
schizophrenia after May 21, 1996, since there is no 
indication from subsequent treatment records that this 
condition improved.  For example, an April 1997 report from 
the same facility noted his continued complaints of auditory 
hallucinations associated with his paranoid schizophrenia.  
VA outpatient treatment records dated in 1997 noted similar 
complaints of auditory hallucinations, but list a higher GAF 
score of 70 for only relatively mild symptoms, according to 
DSM-IV.  Thus, the fact that he has experienced persistent 
auditory hallucinations supports a finding of total social 
and industrial inadaptability.

The Board also sees the veteran has been receiving SSA 
benefits since the early 1980s due to his schizophrenia.  
Although the Board is not bound by the findings of disability 
and/or unemployability made by other Federal agencies, 
including SSA, the fact that SSA found him to be unemployable 
due to his schizophrenia provides additional evidence in 
support of a higher 100 percent schedular rating.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).



In light of the veteran's auditory hallucinations, with no 
other significant findings on mental status examination, the 
GAF score ranging from 50 (severe) to 70 (mild), and the fact 
that he has been receiving SSA benefits for his 
schizophrenia, the Board finds that the evidence is in 
relative equipoise (i.e., about evenly balanced for and 
against his claim) as to whether his schizophrenia has met 
the criteria for a higher 100 percent schedular rating since 
May 21, 1996, the date of receipt of his petition to reopen 
this claim.  Therefore, the Board will resolve all reasonable 
doubt in his favor and grant the 100 percent rating from this 
earlier date - May 21, 1996.  38 C.F.R. §§ 4.3, 4.7; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

For these reasons and bases, the Board finds that the 
evidence supports an initial 100 percent rating for the 
veteran's schizophrenia since May 21, 1996.  Although the 
issue on appeal dealt only with the initial rating assigned 
for the specific period from May 21, 1996 until March 21, 
1999, the Board finds that the initial 100 percent rating is 
appropriate for the entire period since May 21, 1996.  For 
example, the Board notes that a May 1999 VA examination 
report lists a GAF score of only 30, which clearly reflects 
total social and industrial inadaptability.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  

Because the Board is granting this claim to the maximum 
permissible extent, there is no need to discuss whether there 
has been compliance with the notice-and-duty-to-assist 
provisions of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a) (West Supp 2005); 38 C.F.R. § 
3.159(b)(1) (2006). Bernard v. Brown, 4 Vet. App. 384 (1993).  
See, too, 38 C.F.R. § 20.1102.



II.  Entitlement to an Effective Date Earlier than March 22, 
1999, for the TDIU

The veteran was granted a TDIU retroactively effective from 
March 22, 1999, the date the RO received correspondence in 
which he first indicated that he was unable to work due to 
his service-connected schizophrenia (his only 
service-connected disability).  In this appeal he is 
requesting an earlier effective date for this award.  By 
virtue of this decision, however, he has been granted a 
total (i.e., 100 percent) schedular rating for his 
schizophrenia retroactively effective from May 21, 1996.  And 
since he had no service-connected disability prior to May 21, 
1996, his earlier-effective-date claim for a TDIU has become 
moot and therefore must be dismissed.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) (a claim for a TDIU presupposes that 
the rating for the condition at issue is less than 100 
percent); and Holland v. Brown, 6 Vet. App. 443 (1994) (a 100 
percent schedular rating means that a veteran is totally 
disabled).  See also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) and Bowling v. Principi, 15 Vet. App. 1 
(2001) (indicating a veteran is precluded from receiving VA 
disability compensation at the maximum 100-percent level 
concurrently with a TDIU).


ORDER

A higher initial 100 percent schedular rating is granted for 
the schizophrenia retroactively effective from May 21, 1996, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for an effective date earlier than March 22, 1999, 
for the TDIU is resultantly dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


